Name: Commission Regulation (EU) NoÃ 997/2010 of 5Ã November 2010 suspending the introduction into the Union of specimens of certain species of wild fauna and flora
 Type: Regulation
 Subject Matter: trade policy;  political framework;  environmental policy;  international trade;  EU institutions and European civil service;  marketing;  natural environment
 Date Published: nan

 6.11.2010 EN Official Journal of the European Union L 290/1 COMMISSION REGULATION (EU) No 997/2010 of 5 November 2010 suspending the introduction into the Union of specimens of certain species of wild fauna and flora THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), and in particular Article 19(2) thereof, After consulting the Scientific Review Group, Whereas: (1) Article 4(6) of Regulation (EC) No 338/97 provides that the Commission may establish restrictions to the introduction of certain species into the Union in accordance with the conditions laid down in points (a) to (d) thereof. Furthermore, implementing measures for such restrictions have been laid down in Commission Regulation (EC) No 865/2006 of 4 May 2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 of the protection of species of wild fauna and flora by regulating trade therein (2). (2) A list of species for which the introduction into the Union is suspended was established in Commission Regulation (EC) No 359/2009 of 30 April 2009 suspending the introduction into the Union of specimens of certain species of wild fauna and flora (3). (3) On the basis of recent information, the Scientific Review Group has concluded that the conservation status of certain species listed in Annexes A and B to Regulation (EC) No 338/97 will be seriously jeopardised if their introduction into the Union from certain countries of origin is not suspended. The introduction of the following species should therefore be suspended:  Cuora amboinensis from Vietnam;  Cuora galbinifrons from Laos and Vietnam;  Dendrobium nobile from Laos. (4) The Scientific Review Group has also concluded that, on the basis of the most recent available information, the suspension of the introduction into the Union of the following species should no longer be required:  Ovis ammon nigrimontana (Hunting trophies) from Kazakhstan;  Leucopternis occidentalis from Ecuador and Peru;  Hexaprotodon liberiensis from CÃ ´te d'Ivoire, Guinea Bissau and Sierra Leone;  Hippopotamus amphibius from Democratic Republic of the Congo and Malawi;  Chrysocyon brachyurus from Bolivia and Peru;  Eupleres goudotii, Fossa fossana, Anas bernieri, Mantella baroni, Mantella aff. baroni, Mantella cowanii, Mantella haraldmeieri, Mantella laevigata, Mantella madagascariensis, Mantella manery, Mantella nigricans and Mantella pulchra from Madagascar;  Leopardus colocolo and Leopardus pajeros from Chile;  Leptailurus serval from Algeria;  Prionailurus bengalensis from China (Macau);  Cynogale bennettii from Brunei, China, Indonesia, Malaysia and Thailand;  Equus zebra hartmannae from Angola;  Myrmecophaga tridactyla from Belize and Uruguay;  Alouatta macconnelli from Trinidad and Tobago;  Ateles paniscus, Chalcostigma olivaceum, Heliodoxa rubinoides, Buteo albonotatus, Buteo platypterus, Forpus xanthops, Pionus chalcopterus, Otus roboratus, Pseudoscops clamator, Pulsatrix melanota and Podocnemis sextuberculata from Peru;  Lagothrix cana and Varanus yemenensis from all range States;  Cebus capucinus from Belize;  Cercocebus atys from Ghana;  Cercopithecus ascanius from Burundi;  Cercopithecus cephus from Central African Republic;  Cercopithecus dryas, Glaucidium capense and Phodilus prigoginei from Democratic Republic of the Congo;  Cercopithecus pogonias and Cercopithecus preussi from Cameroon and Equatorial Guinea;  Colobus polykomos from CÃ ´te d'Ivoire;  Colobus vellerosus from CÃ ´te d'Ivoire and Ghana;  Macaca arctoides from India, Malaysia and Thailand;  Macaca assamensis from Nepal;  Macaca fascicularis from Bangladesh and India;  Macaca leonina, Ratufa bicolor, Psittacula roseata and Strix uralensis davidi from China;  Macaca maura, Macaca nigra, Macaca nigrescens, Macaca ochreata, Macaca pagensis, Goura cristata, Goura scheepmakeri, Goura victoria, Spizaetus bartelsi, Cacatua sanguinea, Lorius domicella, Alisterus chloropterus chloropterus, Eclectus roratus, Psittacula alexandri, Tanygnathus gramineus, Ninox rudolfi, Otus angelinae, Tyto inexspectata, Tyto nigrobrunnea, Tyto sororcula, Ornithoptera tithonus, Troides andromache (wild and ranched specimens) and Tridacna gigas from Indonesia;  Papio anubis from Libya;  Papio papio from Guinea Bissau  Procolobus verus from Benin, CÃ ´te d'Ivoire, Ghana, Sierra Leone and Togo;  Trachypithecus phayrei from Cambodia, China and India;  Trachypithecus vetulus from Sri Lanka;  Galago demidoff from Burkina Faso and Central African Republic;  Galago granti from Malawi;  Arctocebus aureus from Central African Republic and Gabon;  Nycticebus pygmaeus from Cambodia and Laos;  Chiropotes chiropotes, Chiropotes israelita, Chiropotes satanas, Chiropotes utahickae, Nannopsittaca panychlora, Pyrrhura leucotis, Touit melanonotus, Touit surdus and Eunectes deschauenseei from Brazil;  Ratufa affinis and Ketupa ketupu from Singapore;  Balaeniceps rex from Zambia;  Buceros rhinoceros from Thailand;  Tauraco corythaix, Agapornis fischeri (ranched specimens) and Python sebae from Mozambique;  Tauraco fischeri, Agapornis lilianae, Poicephalus cryptoxanthus, Poicephalus meyeri, Poicephalus rufiventris, Bubo vosseleri, Gongylophis colubrinus and Stigmochelys pardalis from Tanzania;  Tauraco macrorhynchus, Terathopius ecaudatus and Strix woodfordii from Guinea;  Tauraco porphyreolopha from Uganda;  Accipiter brachyurus, Tyto aurantia, Tyto manusi, Varanus bogerti and Varanus telenesetes from Papua New Guinea;  Accipiter gundlachi and Aratinga euops from Cuba;  Accipiter imitator and Nesasio solomonensis from Papua New Guinea and Solomon Islands;  Buteo galapagoensis, Pyrrhura albipectus, Pyrrhura orcesi, Conolophus pallidus and Conolophus subcristatus from Ecuador;  Buteo ridgwayi from Dominican Republic and Haiti;  Erythrotriorchis radiatus, Lophoictinia isura, Polytelis alexandrae and Varanus keithhornie from Australia;  Gyps coprotheres from Mozambique, Namibia and Swaziland;  Harpyopsis novaeguineae from Indonesia and Papua New Guinea;  Falco deiroleucus from Belize and Guatemala;  Falco fasciinucha from Botswana, Ethiopia, Kenya, Malawi, Mozambique, South Africa, Sudan, Tanzania, Zambia and Zimbabwe;  Falco hypoleucos from Australia and Papua New Guinea;  Micrastur plumbeus from Colombia and Ecuador;  Polyplectron schleiermacheri from Indonesia and Malaysia;  Anthropoides virgo from Sudan;  Balearica regulorum from Angola, Lesotho, Malawi, Mozambique, Namibia, Rwanda, Swaziland, Uganda;  Pitta nympha from Brunei Darussalam, China, North Korea, Indonesia, Japan, Malaysia and South Korea;  Pycnonotus zeylanicus from Malaysia;  Charmosyna aureicincta from Fiji;  Trichoglossus johnstoniae, Prioniturus luconensis, Bubo philippensis, Otus fuliginosus, Otus longicornis, Otus mindorensis and Otus mirus from Philippines;  Agapornis pullarius from Angola and Kenya;  Amazona agilis and Amazona collaria from Jamaica;  Amazona mercenaria from Venezuela;  Amazona xanthops from Bolivia and Paraguay;  Aratinga aurea from Argentina;  Bolborhynchus ferrugineifrons, Hapalopsittaca fuertesi, Pyrrhura calliptera and Pyrrhura viridicata from Colombia;  Poicephalus robustus from Botswana, Gambia, Namibia, Senegal, South Africa and Swaziland;  Psittacula finschii from Bangladesh and Cambodia;  Psittacus erithacus from Burundi, Mali and Togo;  Bubo blakistoni from China, Japan and Russia;  Ninox affinis from India;  Otus capnodes and Otus paulani from Comoros;  Otus insularis from Seychelles;  Scotopelia ussheri from CÃ ´te d'Ivoire, Ghana, Guinea, Liberia and Sierra Leone;  Heloderma horridum from Guatemala and Mexico;  Podocnemis erythrocephala from Colombia and Venezuela;  Podocnemis expansa from Colombia, Ecuador, Guyana, Peru, Trinidad and Tobago and Venezuela;  Gopherus polyphemus from United States;  Manouria emys from Bangladesh, India, Myanmar and Thailand;  Testudo horsfieldii from China and Pakistan;  Montipora caliculata from Tonga. (5) The countries of origin of the species which are subject to new restrictions to introduction into the Union pursuant to this Regulation have all been consulted. (6) At the 15th Conference of the Parties to the Convention new nomenclatural references (splitting of species and renaming of genus) for animals were adopted and are reflected accordingly in this Regulation. (7) The list of species for which the introduction into the Union is suspended should therefore be amended and Regulation (EC) No 359/2009 should be, for reasons of clarity, replaced. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, HAS ADOPTED THIS REGULATION: Article 1 Subject to the provisions of Article 71 of Regulation (EC) No 865/2006, the introduction into the Union of specimens of the species of wild fauna and flora listed in the Annex to this Regulation is suspended. Article 2 Regulation (EC) No 359/2009 is repealed. References to the repealed Regulation shall be construed as references to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 61, 3.3.1997, p. 1. (2) OJ L 166, 19.6.2006, p. 1. (3) OJ L 110, 1.5.2009, p. 3. ANNEX Specimens of species included in Annex A to Regulation (EC) No 338/97 whose introduction into the Union is suspended Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), Point: FAUNA CHORDATA MAMMALIA ARTIODACTYLA Bovidae Capra falconeri Wild Hunting trophies Uzbekistan (a) CARNIVORA Canidae Canis lupus Wild Hunting trophies Belarus, Kyrgyzstan, Turkey (a) Felidae Lynx lynx Wild Hunting trophies Azerbaijan (a) Ursidae Ursus arctos Wild Hunting trophies Canada (British Columbia) (a) Ursus thibetanus Wild Hunting trophies Russia (a) AVES FALCONIFORMES Falconidae Falco cherrug Wild All Armenia, Bahrain, Iraq, Mauritania, Tajikistan (a) Specimens of species included in Annex B to Regulation (EC) No 338/97 whose introduction into the Union is suspended Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), Point: FAUNA CHORDATA MAMMALIA ARTIODACTYLA Bovidae Ovis vignei bocharensis Wild All Uzbekistan (b) Saiga borealis Wild All Russia (b) Saiga tatarica Wild All Kazakhstan, Russia (b) Cervidae Cervus elaphus bactrianus Wild All Uzbekistan (b) Hippopotamidae Hexaprotodon liberiensis (synonym Choeropsis liberiensis) Wild All Guinea, Nigeria (b) Hippopotamus amphibius Wild All Gambia, Niger, Nigeria, Sierra Leone, Togo (b) Moschidae Moschus anhuiensis Wild All China (b) Moschus berezovskii Wild All China (b) Moschus chrysogaster Wild All China (b) Moschus fuscus Wild All China (b) Moschus moschiferus Wild All China, Russia (b) CARNIVORA Eupleridae Cryptoprocta ferox Wild All Madagascar (b) Felidae Panthera leo Wild All Ethiopia (b) Profelis aurata Wild All Togo (b) Mustelidae Hydrictis maculicollis Wild All Tanzania (b) Odobenidae Odobenus rosmarus Wild All Greenland (b) MONOTREMATA Tachyglossidae Zaglossus bartoni Wild All Indonesia, Papua New Guinea Zaglossus bruijni Wild All Indonesia (b) PHOLIDOTA Manidae Manis temminckii Wild All Democratic Republic of the Congo (b) PRIMATES Atelidae Alouatta guariba Wild All All (b) Ateles belzebuth Wild All All (b) Ateles fusciceps Wild All All (b) Ateles geoffroyi Wild All All (b) Ateles hybridus Wild All All (b) Lagothrix lagotricha Wild All All (b) Lagothrix lugens Wild All All (b) Lagothrix poeppigii Wild All All (b) Cebidae Callithrix geoffroyi (synonym C. jacchus geoffroyi) Wild All Brazil (b) Cercopithecidae Cercopithecus erythrogaster Wild All All (b) Cercopithecus erythrotis Wild All All (b) Cercopithecus hamlyni Wild All All (b) Cercopithecus mona Wild All Togo (b) Cercopithecus petaurista Wild All Togo (b) Cercopithecus pogonias Wild All Nigeria (b) Cercopithecus preussi (synonym C. lhoesti preussi) Wild All Nigeria (b) Colobus vellerosus Wild All Nigeria, Togo (b) Lophocebus albigena (synonym Cercocebus albigena) Wild All Nigeria (b) Macaca cyclopis Wild All All (b) Macaca sylvanus Wild All Algeria, Morocco (b) Piliocolobus badius (synonym Colobus badius) Wild All All (b) Galagidae Euoticus pallidus (synonym Galago elegantulus pallidus) Wild All Nigeria (b) Galago matschiei (synonym G. inustus) Wild All Rwanda (b) Lorisidae Arctocebus calabarensis Wild All Nigeria (b) Perodicticus potto Wild All Togo (b) Pithecidae Chiropotes chiropotes Wild All Guyana (b) Pithecia pithecia Wild All Guyana (b) AVES ANSERIFORMES Anatidae Oxyura jamaicensis All Live All (d) CICONIIFORMES Balaenicipitidae Balaeniceps rex Wild All Tanzania (b) FALCONIFORMES Accipitridae Accipiter erythropus Wild All Guinea (b) Accipiter melanoleucus Wild All Guinea (b) Accipiter ovampensis Wild All Guinea (b) Aquila rapax Wild All Guinea (b) Aviceda cuculoides Wild All Guinea (b) Gyps africanus Wild All Guinea (b) Gyps bengalensis Wild All All (b) Gyps indicus Wild All All (b) Gyps rueppellii Wild All Guinea (b) Gyps tenuirostris Wild All All (b) Hieraaetus ayresii Wild All Cameroon, Guinea, Togo (b) Hieraaetus spilogaster Wild All Guinea, Togo (b) Leucopternis lacernulatus Wild All Brazil (b) Lophaetus occipitalis Wild All Guinea (b) Macheiramphus alcinus Wild All Guinea (b) Polemaetus bellicosus Wild All Cameroon, Guinea, Togo (b) Spizaetus africanus Wild All Guinea (b) Stephanoaetus coronatus Wild All CÃ ´te d'Ivoire, Guinea, Togo (b) Torgos tracheliotus Wild All Cameroon, Sudan (b) Trigonoceps occipitalis Wild All CÃ ´te dIvoire, Guinea (b) Urotriorchis macrourus Wild All Guinea (b) Falconidae Falco chicquera Wild All Guinea, Togo (b) Sagittariidae Sagittarius serpentarius Wild All Cameroon, Guinea, Togo (b) GRUIFORMES Gruidae Balearica pavonina Wild All Guinea, Mali (b) Balearica regulorum Wild All Botswana, Burundi, Democratic Republic of the Congo, Kenya, South Africa, Zambia, Zimbabwe (b) Bugeranus carunculatus Wild All South Africa, Tanzania (b) PSITTACIFORMES Loriidae Charmosyna diadema Wild All All (b) Psittacidae Agapornis fischeri Wild All Tanzania (b) Agapornis nigrigenis Wild All All (b) Agapornis pullarius Wild All Democratic Republic of the Congo, CÃ ´te d'Ivoire, Guinea, Mali, Togo (b) Amazona autumnalis Wild All Ecuador (b) Ara chloropterus Wild All Argentina, Panama (b) Ara severus Wild All Guyana (b) Aratinga acuticaudata Wild All Uruguay (b) Aratinga auricapillus Wild All All (b) Coracopsis vasa Wild All Madagascar (b) Cyanoliseus patagonus Wild All Chile, Uruguay (b) Deroptyus accipitrinus Wild All Peru, Surinam (b) Hapalopsittaca amazonina Wild All All (b) Hapalopsittaca pyrrhops Wild All All (b) Leptosittaca branickii Wild All All (b) Poicephalus gulielmi Wild All Cameroon, CÃ ´te dIvoire, Congo, Guinea (b) Poicephalus robustus Wild All Democratic Republic of the Congo, CÃ ´te d'Ivoire, Guinea, Mali, Nigeria, Togo, Uganda (b) Psittacus erithacus Wild All Benin, Equatorial Guinea, Liberia, Nigeria (b) Psittacus erithacus timneh Wild All Guinea, Guinea-Bissau (b) Psittrichas fulgidus Wild All All (b) Pyrrhura caeruleiceps Wild All Colombia (b) Pyrrhura pfrimeri Wild All Brazil (b) Pyrrhura subandina Wild All Colombia (b) Triclaria malachitacea Wild All Argentina, Brazil (b) STRIGIFORMES Strigidae Asio capensis Wild All Guinea (b) Bubo lacteus Wild All Guinea (b) Bubo poensis Wild All Guinea (b) Glaucidium capense Wild All Rwanda (b) Glaucidium perlatum Wild All Cameroon, Guinea (b) Ptilopsis leucotis Wild All Guinea (b) Scotopelia bouvieri Wild All Cameroon (b) Scotopelia peli Wild All Guinea (b) REPTILIA CROCODYLIA Alligatoridae Caiman crocodilus Wild All El Salvador, Guatemala, Mexico (b) Palaeosuchus trigonatus Wild All Guyana (b) Crocodylidae Crocodylus niloticus Wild All Madagascar (b) SAURIA Agamidae Uromastyx aegyptia Source F (1) All Egypt (b) Uromastyx dispar Wild All Algeria, Mali, Sudan (b) Uromastyx geyri Wild All Mali, Niger (b) Chamaeleonidae Brookesia decaryi Wild All Madagascar (b) Calumma ambreense Wild All Madagascar (b) Calumma andringitraense Wild All Madagascar (b) Calumma boettgeri Wild All Madagascar (b) Calumma brevicorne Wild All Madagascar (b) Calumma capuroni Wild All Madagascar (b) Calumma cucullatum Wild All Madagascar (b) Calumma fallax Wild All Madagascar (b) Calumma furcifer Wild All Madagascar (b) Calumma gallus Wild All Madagascar (b) Calumma gastrotaenia Wild All Madagascar (b) Calumma glawi Wild All Madagascar (b) Calumma globifer Wild All Madagascar (b) Calumma guibei Wild All Madagascar (b) Calumma guillaumeti Wild All Madagascar (b) Calumma hilleniusi Wild All Madagascar (b) Calumma linota Wild All Madagascar (b) Calumma malthe Wild All Madagascar (b) Calumma marojezense Wild All Madagascar (b) Calumma nasutum Wild All Madagascar (b) Calumma oshaughnessyi Wild All Madagascar (b) Calumma parsonii Wild All Madagascar (b) Calumma peyrierasi Wild All Madagascar (b) Calumma tsaratananense Wild All Madagascar (b) Calumma vatosoa Wild All Madagascar (b) Calumma vencesi Wild All Madagascar (b) Chamaeleo camerunensis Wild All Cameroon (b) Chamaeleo deremensis Wild All Tanzania (b) Chamaeleo eisentrauti Wild All Cameroon (b) Chamaeleo ellioti Wild All Burundi (b) Chamaeleo feae Wild All Equatorial Guinea (b) Chamaeleo fuelleborni Wild All Tanzania (b) Chamaeleo gracilis Wild All Benin (b) Ranched All Benin (b) Ranched Snout to vent length greater than 8 cm Togo (b) Chamaeleo montium Wild All Cameroon (b) Chamaeleo pfefferi Wild All Cameroon (b) Chamaeleo senegalensis Ranched Snout to vent length greater than 6 cm Togo (b) Chamaeleo werneri Wild All Tanzania (b) Chamaeleo wiedersheimi Wild All Cameroon (b) Furcifer angeli Wild All Madagascar (b) Furcifer antimena Wild All Madagascar (b) Furcifer balteatus Wild All Madagascar (b) Furcifer belalandaensis Wild All Madagascar (b) Furcifer bifidus Wild All Madagascar (b) Furcifer campani Wild All Madagascar (b) Furcifer labordi Wild All Madagascar (b) Furcifer minor Wild All Madagascar (b) Furcifer monoceras Wild All Madagascar (b) Furcifer nicosiai Wild All Madagascar (b) Furcifer petteri Wild All Madagascar (b) Furcifer rhinoceratus Wild All Madagascar (b) Furcifer tuzetae Wild All Madagascar (b) Furcifer willsii Wild All Madagascar (b) Cordylidae Cordylus mossambicus Wild All Mozambique (b) Cordylus tropidosternum Wild All Mozambique (b) Cordylus vittifer Wild All Mozambique (b) Gekkonidae Phelsuma abbotti Wild All Madagascar (b) Phelsuma antanosy Wild All Madagascar (b) Phelsuma barbouri Wild All Madagascar (b) Phelsuma berghofi Wild All Madagascar (b) Phelsuma breviceps Wild All Madagascar (b) Phelsuma comorensis Wild All Comoros (b) Phelsuma dubia Wild All Comoros, Madagascar (b) Phelsuma flavigularis Wild All Madagascar (b) Phelsuma guttata Wild All Madagascar (b) Phelsuma hielscheri Wild All Madagascar (b) Phelsuma klemmeri Wild All Madagascar (b) Phelsuma laticauda Wild All Comoros (b) Phelsuma malamakibo Wild All Madagascar (b) Phelsuma masohoala Wild All Madagascar (b) Phelsuma modesta Wild All Madagascar (b) Phelsuma mutabilis Wild All Madagascar (b) Phelsuma pronki Wild All Madagascar (b) Phelsuma pusilla Wild All Madagascar (b) Phelsuma seippi Wild All Madagascar (b) Phelsuma serraticauda Wild All Madagascar (b) Phelsuma standingi Wild All Madagascar (b) Phelsuma v-nigra Wild All Comoros (b) Uroplatus ebenaui Wild All Madagascar (b) Uroplatus fimbriatus Wild All Madagascar (b) Uroplatus guentheri Wild All Madagascar (b) Uroplatus henkeli Wild All Madagascar (b) Uroplatus lineatus Wild All Madagascar (b) Uroplatus malama Wild All Madagascar (b) Uroplatus phantasticus Wild All Madagascar (b) Uroplatus pietschmanni Wild All Madagascar (b) Uroplatus sikorae Wild All Madagascar (b) Helodermatidae Heloderma suspectum Wild All Mexico, United States (b) Iguanidae Iguana iguana Wild All El Salvador (b) Scincidae Corucia zebrata Wild All Solomon Islands (b) Varanidae Varanus beccarii Wild All Indonesia (b) Varanus dumerilii Wild All Indonesia (b) Varanus exanthematicus Wild All Benin, Togo (b) Ranched All Benin (b) Ranched Greater than 35 cm in length Togo (b) Varanus jobiensis (synonym V. karlschmidti) Wild All Indonesia (b) Varanus niloticus Wild All Benin, Burundi, Mozambique, Togo (b) Ranched All Benin, Togo (b) Varanus ornatus Wild All Togo (b) Ranched All Togo (b) Varanus salvadorii Wild All Indonesia (b) Varanus salvator Wild All China, India, Singapore (b) SERPENTES Boidae Boa constrictor Wild All El Salvador, Honduras (b) Calabaria reinhardtii Wild All Togo (b) Ranched All Benin, Togo (b) Eunectes murinus Wild All Paraguay (b) Elapidae Naja atra Wild All Laos (b) Naja kaouthia Wild All Laos (b) Naja siamensis Wild All Laos (b) Pythonidae Liasis fuscus Wild All Indonesia (b) Morelia boeleni Wild All Indonesia (b) Python molurus Wild All China (b) Python natalensis Ranched All Mozambique (b) Python regius Wild All Benin, Guinea (b) Python reticulatus Wild All India, Malaysia (Peninsular), Singapore (b) Python sebae Wild All Mauritania (b) TESTUDINES Emydidae Chrysemys picta All Live All (d) Trachemys scripta elegans All Live All (d) Geoemydidae Batagur borneoensis Wild All All (b) Cuora amboinensis Wild All Indonesia, Malaysia, Vietnam (b) Cuora galbinifrons Wild All China, Laos, Vietnam (b) Heosemys spinosa Wild All Indonesia (b) Leucocephalon yuwonoi Wild All Indonesia (b) Malayemys subtrijuga Wild All Indonesia (b) Notochelys platynota Wild All Indonesia (b) Siebenrockiella crassicollis Wild All Indonesia (b) Podocnemididae Erymnochelys madagascariensis Wild All Madagascar (b) Peltocephalus dumerilianus Wild All Guyana (b) Podocnemis lewyana Wild All All (b) Podocnemis unifilis Wild All Suriname (b) Testudinidae Aldabrachelys gigantea Wild All Seychelles (b) Chelonoidis denticulata Wild All Bolivia, Ecuador (b) Geochelone elegans Wild All Pakistan (b) Geochelone platynota Wild All Myanmar (b) Geochelone sulcata Ranched All Benin, Togo (b) Gopherus agassizii Wild All All (b) Gopherus berlandieri Wild All All (b) Indotestudo elongata Wild All Bangladesh, China, India (b) Indotestudo forstenii Wild All All (b) Indotestudo travancorica Wild All All (b) Kinixys belliana Wild All Mozambique (b) Ranched All Benin (b) Kinixys homeana Wild All Benin, Togo (b) Ranched All Benin (b) Kinixys spekii Wild All Mozambique (b) Manouria emys Wild All Indonesia (b) Manouria impressa Wild All Vietnam (b) Stigmochelys pardalis Wild All Democratic Republic of the Congo, Mozambique, Uganda (b) Ranched All Mozambique, Zambia (b) Source F (1) All Zambia (b) Testudo horsfieldii Wild All Kazakhstan (b) Trionychidae Amyda cartilaginea Wild All Indonesia (b) Chitra chitra Wild All Malaysia (b) Pelochelys cantorii Wild All Indonesia (b) AMPHIBIA ANURA Dendrobatidae Cryptophyllobates azureiventris Wild All Peru (b) Dendrobates variabilis Wild All Peru (b) Dendrobates ventrimaculatus Wild All Peru (b) Mantellidae Mantella aurantiaca Wild All Madagascar (b) Mantella bernhardi Wild All Madagascar (b) Mantella crocea Wild All Madagascar (b) Mantella expectata Wild All Madagascar (b) Mantella milotympanum (syn. M. aurantiaca milotympanum) Wild All Madagascar (b) Mantella viridis Wild All Madagascar (b) Microhylidae Scaphiophryne gottlebei Wild All Madagascar (b) Ranidae Conraua goliath Wild All Cameroon (b) Rana catesbeiana All Live All (d) ACTINOPTERYGII PERCIFORMES Labridae Cheilinus undulatus Wild All Indonesia (b) SYNGNATHIFORMES Syngnathidae Hippocampus barbouri Wild All Indonesia (b) Hippocampus comes Wild All Indonesia (b) Hippocampus histrix Wild All Indonesia (b) Hippocampus kelloggi Wild All Indonesia (b) Hippocampus kuda Wild All Indonesia, Vietnam (b) Hippocampus spinosissimus Wild All Indonesia (b) ARTHROPODA ARACHNIDA ARANEAE Theraphosidae Brachypelma albopilosum Wild All Nicaragua (b) SCORPIONES Scorpionidae Pandinus imperator Ranched All Benin (b) INSECTA LEPIDOPTERA Papilionidae Ornithoptera croesus Wild All Indonesia (b) Ornithoptera urvillianus Wild All Solomon Islands (b) Ranched All Solomon Islands (b) Ornithoptera victoriae Wild All Solomon Islands (b) Ranched All Solomon Islands (b) MOLLUSCA BIVALVIA MESOGASTROPODA Strombidae Strombus gigas Wild All Grenada, Haiti (b) VENEROIDA Tridacnidae Hippopus hippopus Wild All New Caledonia, Tonga, Vanuatu, Vietnam (b) Tridacna crocea Wild All Fiji, Tonga, Vanuatu, Vietnam (b) Tridacna derasa Wild All Fiji, New Caledonia, Philippines, Palau, Tonga, Vanuatu, Vietnam (b) Tridacna gigas Wild All Fiji, Marshall Islands, Micronesia, Palau, Papua New Guinea, Solomon Islands, Tonga, Vanuatu, Vietnam (b) Tridacna maxima Wild All Micronesia, Fiji, Marshall Islands, Mozambique, New Caledonia, Tonga, Vanuatu, Vietnam (b) Tridacna rosewateri Wild All Mozambique (b) Tridacna squamosa Wild All Fiji, Mozambique, New Caledonia, Tonga, Vanuatu, Vietnam (b) Tridacna tevoroa Wild All Tonga (b) CNIDARIA HELIOPORACEA Helioporidae Heliopora coerulea Wild All Solomon Islands (b) SCLERACTINIA Agariciidae Agaricia agaricites Wild All Haiti (b) Caryophylliidae Catalaphyllia jardinei Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Catalaphyllia jardinei Wild All Solomon Islands (b) Euphyllia cristata Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Euphyllia divisa Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Euphyllia fimbriata Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Plerogyra spp. Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Faviidae Favites halicora Wild All Tonga (b) Platygyra sinensis Wild All Tonga (b) Merulinidae Hydnophora microconos Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Mussidae Acanthastrea hemprichii Wild All Tonga (b) Blastomussa spp. Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Cynarina lacrymalis Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Scolymia vitiensis Wild All Tonga (b) Scolymia vitiensis Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Pocilloporidae Seriatopora stellata Wild All Indonesia (b) Trachyphylliidae Trachyphyllia geoffroyi Wild All Fiji (b) Trachyphyllia geoffroyi Wild All except maricultured specimens attached to artificial substrates Indonesia (b) FLORA Amaryllidaceae Galanthus nivalis Wild All Bosnia and Herzegovina, Switzerland, Ukraine (b) Apocynaceae Pachypodium inopinatum Wild All Madagascar (b) Pachypodium rosulatum Wild All Madagascar (b) Pachypodium rutenbergianum ssp. sofiense Wild All Madagascar (b) Cycadaceae Cycadaceae spp. Wild All Madagascar, Mozambique, Vietnam (b) Euphorbiaceae Euphorbia ankarensis Wild All Madagascar (b) Euphorbia banae Wild All Madagascar (b) Euphorbia berorohae Wild All Madagascar (b) Euphorbia bongolavensis Wild All Madagascar (b) Euphorbia bulbispina Wild All Madagascar (b) Euphorbia duranii Wild All Madagascar (b) Euphorbia fiananantsoae Wild All Madagascar (b) Euphorbia guillauminiana Wild All Madagascar (b) Euphorbia iharanae Wild All Madagascar (b) Euphorbia kondoi Wild All Madagascar (b) Euphorbia labatii Wild All Madagascar (b) Euphorbia lophogona Wild All Madagascar (b) Euphorbia millotii Wild All Madagascar (b) Euphorbia neohumbertii Wild All Madagascar (b) Euphorbia pachypodoides Wild All Madagascar (b) Euphorbia razafindratsirae Wild All Madagascar (b) Euphorbia suzannae-manieri Wild All Madagascar (b) Euphorbia waringiae Wild All Madagascar (b) Orchidaceae Anacamptis pyramidalis Wild All Switzerland, Turkey (b) Barlia robertiana Wild All Turkey (b) Cephalanthera rubra Wild All Norway (b) Cypripedium japonicum Wild All China, North Korea, Japan, South Korea (b) Cypripedium macranthos Wild All South Korea, Russia (b) Cypripedium margaritaceum Wild All China (b) Cypripedium micranthum Wild All China (b) Dactylorhiza latifolia Wild All Norway (b) Dactylorhiza romana Wild All Turkey (b) Dactylorhiza russowii Wild All Norway (b) Dactylorhiza traunsteineri Wild All Liechtenstein (b) Dendrobium bellatulum Wild All Vietnam (b) Dendrobium nobile Wild All Laos (b) Dendrobium wardianum Wild All Vietnam (b) Himantoglossum hircinum Wild All Switzerland (b) Nigritella nigra Wild All Norway (b) Ophrys holoserica Wild All Turkey (b) Ophrys insectifera Wild All Liechtenstein, Norway (b) Ophrys pallida Wild All Algeria (b) Ophrys sphegodes Wild All Switzerland (b) Ophrys tenthredinifera Wild All Turkey (b) Ophrys umbilicata Wild All Turkey (b) Orchis coriophora Wild All Russia, Switzerland (b) Orchis italica Wild All Turkey (b) Orchis laxiflora Wild All Switzerland (b) Orchis mascula Wild/Ranched All Albania (b) Orchis morio Wild All Turkey (b) Orchis pallens Wild All Russia (b) Orchis provincialis Wild All Switzerland (b) Orchis punctulata Wild All Turkey (b) Orchis purpurea Wild All Switzerland, Turkey (b) Orchis simia Wild All Bosnia and Herzegovina, Croatia, former Yugoslav Republic of Macedonia, Switzerland, Turkey (b) Orchis tridentata Wild All Turkey (b) Orchis ustulata Wild All Russia (b) Phalaenopsis parishii Wild All Vietnam (b) Serapias cordigera Wild All Turkey (b) Serapias parviflora Wild All Turkey (b) Serapias vomeracea Wild All Switzerland, Turkey (b) Spiranthes spiralis Wild All Liechtenstein, Switzerland (b) Primulaceae Cyclamen intaminatum Wild All Turkey (b) Cyclamen mirabile Wild All Turkey (b) Cyclamen pseudibericum Wild All Turkey (b) Cyclamen trochopteranthum Wild All Turkey (b) Stangeriaceae Stangeriaceae spp. Wild All Madagascar, Mozambique, Vietnam (b) Zamiaceae Zamiaceae spp. Wild All Madagascar, Mozambique, Vietnam (b) (1) Animals born in captivity but for which the criteria of Chapter XIII of Regulation (EC) No 865/2006 are not met, as well as parts and derivatives thereof.